        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 ANNA LANGE,                                  )
                                              )
        Plaintiff,                            )         CIVIL ACTION NO.
                                              )         5:19-CV-00392-MTT
 v.                                           )
                                              )
 HOUSTON COUNTY, et al.,                      )
                                              )
        Defendants.                           )

                         REPLY IN SUPPORT OF
                DEFENDANT HOUSTON COUNTY’S MOTION FOR
                      JUDGMENT ON THE PLEADINGS

       COMES NOW Defendant Houston County (including the Individual Defendants in

their official capacities) and, in accordance with Local Rule 7.3, M.D. Ga., submits the

following Reply in Support of its Motion for Judgment on the Pleadings.

       In its principal brief, the County established it is not Plaintiff’s employer for her

Title VII or ADA Title I claims, she had no ADA Title II injury, she could not proceed on

her state equal protection claim, the County is entitled to several immunities, and Plaintiff

does not have standing to pursue relief under a federal equal protection theory. In her

Opposition, Plaintiff raised a host of arguments challenging specific aspects of the Motion,

including asserting it was prematurely filed. Notwithstanding the creativity and number of

Plaintiff’s arguments to the contrary, the County reinforces its positions on the issues in

this Reply, leading to the following conclusions:
          Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 2 of 21



     • The County is not Plaintiff’s employer under a single employer, joint employer, or

         agency theory for Title VII or ADA Title I because she does not (and cannot) allege

         the County controlled the “traditional” or fundamental aspects of her employment.

     • Even if Plaintiff is disabled under the ADA (which the County disputes), she has

         not been denied access to the County’s health insurance plan; therefore, she has

         experienced no ADA Title II violation.

     • Plaintiff fails to state a claim under Section 1983. 1

Accordingly, the County’s Motion for Judgment on the Pleadings should be granted in full.

I.       The Motion for Judgment on the Pleadings is Timely and the Court has
         Discretion to Consider it.

         The County’s Motion is not premature. Judgment on the pleadings is appropriate

“[a]fter the pleadings are closed.” Fed. R. Civ. P. 12(c). “The pleadings are closed only

when a complaint and answer have been filed.” Lillian B. ex rel. Brown v. Gwinnett Cty.

Sch. Dist., 631 F. App’x 851, 853 (11th Cir. 2015). The Eleventh Circuit has explained

that the purpose of Rule 12(c)’s timing mechanism is so that “‘a judgment on the merits

can be achieved by focusing on the content of the competing pleadings.’ . . . When only a

single pleading [the complaint] has been filed, ‘competing pleadings’ do not exist, so a

motion for judgment on the pleadings is not appropriate.” Perez v. Wells Fargo N.A., 774


     1
      Plaintiff clarifies, for the first time, that she is not asserting her state equal protection
claim against the County, the Board of Commissioners, or the Individual Defendants in
their official capacities, acknowledging that such claims are barred by sovereign immunity.
(Doc. 41, p. 20, n. 11.) Plaintiff contends that her state equal protection claim may proceed
against the Individual Defendants in their individual capacities for injunctive and
declaratory relief. (Id. at 20) As set forth in Defendants’ Reply in Support of their Motion
to Dismiss, Plaintiff’s claim is without merit and should be dismissed.
                                                  -2-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 3 of 21



F.3d 1329, 1336 (11th Cir. 2014) (quoting 5C Charles Alan Wright & Arthur Miller,

Federal Practice and Procedure § 1367 (3d ed. 2004)).

       Here, there are competing pleadings for all of the relevant questions raised in the

County’s Motion and, thus, the pleadings are closed with respect to the County. See S.W.

v. Clayton Cty. Pub. Sch., 185 F. Supp. 3d 1366, 1374 (N.D. Ga. 2016) (finding pleadings

closed for motion for judgment on pleadings despite codefendant not having answered).

       Plaintiff asserts that the Motion is premature because the pleadings have not closed

until all defendants have answered. Rule 12(c) contains no such limitation. See Fed. R.

Civ. P. 12(c); Whitson v. Bumbo, No. C 07-05597 MHP, 2009 WL 1515597, at *4 (N.D.

Cal. Apr. 16, 2009) (“Rule 12(c) contains no such limitation”). Moreover, the unpublished

district court cases from the Eleventh Circuit that Plaintiff cites in support of this argument

are distinguishable from the present case.

       In Jordan v. Def. Fin. & Accounting Servs., No. 8:14-CV-958-T-33TGW, 2014 WL

3887748, at *1 (M.D. Fla. Aug. 7, 2014), the Court denied a motion for judgment on the

pleadings filed by the plaintiff as premature because no defendants had filed answers.

Here, the County has filed an answer, so there are competing pleadings as between the

County and Plaintiff, as required by the Eleventh Circuit.

       In Nautilus Ins. Co. v. Headhunters Racetrack, LLC, No. 5:13-CV-426 (CAR), 2014

WL 12712257, at *4 (M.D. Ga. June 9, 2014), the Court found a motion for judgment on

the pleadings premature where two codefendants had not yet filed answers to the

complaint. In doing so, Nautilus ultimately relied on two cases from outside this Circuit—

Zurich Ins. Co. v. London Mkt. Insurers, No. 97 C 1802, 1997 WL 603845 (N.D. Ill. Sept.

                                             -3-
           Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 4 of 21



16, 1997), and Signature Combs, Inc. v. United States, 253 F. Supp. 2d 1028, 1030 (W.D.

Tenn. 2003). 2 Neither Zurich nor Signature Combs is worthy of this Court’s deference as

persuasive authority.

       Zurich was bereft of case law and cited only Rule 12(c). 1997 WL 603845, at *5

(noting that multiple defendants had not yet appeared in case). However, as discussed

above, Rule 12(c) contains no such limitation. Signature Combs held that a motion for

judgment on the pleadings filed by a defendant was technically premature when that

defendant had not filed an answer. 253 F. Supp. 2d at 1030. Thus, the procedural situation

the court addressed in Signature Combs was not the issue present before the Nautilus court

and it is not the issue for this Court. Moreover, the court in Signature Combs nonetheless

decided to consider the technically premature motion and construe it as a motion to dismiss

pursuant to Rule 12(b)(6). Id.

       Even if the Court were to find that the County’s motion were technically premature,

the Court should exercise its discretion to consider the Motion nonetheless, as other courts

have done. See, e.g., Alibris v. ADT LLC, No. 9:14-CV-81616, 2015 WL 5084231, at *4,

n.7   (S.D.    Fla.   Aug.   28,   2015)   (explaining   that   “because   Defendant    has



       2
         Nautilus cited Estate of Jackson v. Sandnes, No. 8:13-CV-1133T-33-MAP, 2014
WL 408489, *1 (M.D. Fla. Feb. 3, 2014). In turn, Estate of Jackson relied on two cases—
Gelsomino v. Horizon Unlimited, Inc., No. 07-80697-CIV-MARRA, 2008 WL 4194842,
at *2 (S.D. Fla. Sept. 10, 2008), and Zurich Ins. Co. v. London Mkt. Insurers, No. 97 C
1802, 1997 WL 603845 (N.D. Ill. Sept. 16, 1997)—to determine that a motion for judgment
on the pleadings was premature because two motions to dismiss remained pending.
Gelsomino cited Signature Combs, Inc. v. United States, 253 F. Supp. 2d 1028, 1030 (W.D.
Tenn. 2003), in finding that all defendants must have filed answers to the complaint for
pleadings to be considered closed.

                                            -4-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 5 of 21



not answered Plaintiff's [second amended complaint], the pleadings are not technically

closed in the instant case,” but noting that “[i]t is not unprecedented to consider the

pleadings closed, despite a defendant's technical failure to answer an amended complaint,

for purposes of construing a defendant's motion as one for judgment on the

pleadings.”); Paskenta Band of Nomlaki Indians v. Crosby, No. 2:15-cv-00538-MCE-

CMK, 2016 WL 6094468, at *3 (E.D. Cal. Oct. 19, 2016) (holding that “[a]ll parties have

been served, and APC and Umpqua Defendants have simply opted to make motions to

dismiss instead of file answers. However, it makes little sense to require Moore to wait

until APC and the Umpqua Defendants file their answers before considering its dismissal

request under Rule 12(c).”); Bumbo, No. C 07-05597 MHP, 2009 WL 1515597, at *4 (N.D.

Cal. Apr. 16, 2009) (“In this case, Target did file an answer before filing its Rule 12(c)

motion. It makes no sense to require Target to wait for co-defendant Bumbo–Pty’s answer

before allowing Target to file a Rule 12(c) motion . . . .”); Jung v. Ass’n of Am. Med.

Colleges, 339 F. Supp. 2d 26, 35–36 (D.D.C. 2004), aff'd, 184 F. App’x 9 (D.C. Cir. 2006)

(“[T]he Court concludes that it is appropriate for it to proceed with consideration of

defendants' motion under Rule 12(c) for those defendants that have answered the complaint

and under Rule 12(b)(6) for those defendants that have not. The motion is not premature

as to any defendant.”) Thus, the County’s motion – raising dispositive issues – should be

considered at this time, along with (or even after) consideration of the other Defendants’

Motion to Dismiss.




                                           -5-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 6 of 21



II.    The County is not Plaintiff’s Employer.

       There are three possible ways Plaintiff could attempt to show the County should be

regarded as her employer: (1) that the County and the Sheriff’s Office really amount to

one entity, making them a “single employer;” (2) that the County and the Sheriff’s Office

– while separate entities – each control a fundamental aspect of Plaintiff’s employment as

a “joint employer;” or (3) that the County is an agent of the Sheriff’s Office as to

fundamental aspects of Plaintiff’s employment. Lyes v. City of Riviera Beach, 166 F.3d

1332, 1341 (11th Cir. 1999). Plaintiff’s allegations fail to make a plausible claim under

any of these options.

       A.     The County and the Sheriff’s Office are not a single employer.

       The County showed in its principal brief that the Eleventh Circuit recognizes a

presumption that governmental bodies established as separate under state law will be

treated as separate under Title VII and the ADA. (Doc. 31-1, p. 7, citing Lyes.) In fact,

Lyes dealt with a very close relationship between a city and the city’s Community

Redevelopment Agency (CRA). Lyes, 166 F.3d at 1335. There was some crossover of

personnel (including the city manager functioning as the executive director of the CRA for

eighteen months) and there were indicia of oversight of the CRA by the city (including

identical membership of the city council and the CRA board). Id., at 1347; Lyes, 166 F.3d

at 1359 (Kravitch, J, concurring).    Despite these connections, the Eleventh Circuit

concluded the presumption of separateness under state law had not been “clearly

outweighed” by factors showing common employment. Id., at 1346. That conclusion is

instructive here:

                                           -6-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 7 of 21



       To summarize, we hold that when assessing whether multiple governmental
       entities are a single “employer” under Title VII, we begin with the
       presumption that governmental subdivisions denominated as separate and
       distinct under state law should not be aggregated for purposes of Title VII.
       That presumption may be rebutted by evidence establishing that a
       governmental entity was structured with the purpose of evading the reach of
       federal employment discrimination law. Absent an evasive purpose, the
       presumption against aggregating separate public entities will control the
       inquiry, unless it is clearly outweighed by factors manifestly indicating that
       the public entities are so closely interrelated with respect to control of the
       fundamental aspects of the employment relationship that they should be
       counted together under Title VII.

Id., at 1345 (emphasis added). Here, the distinction between the County and the Sheriff’s

Office is not merely a matter of state law – it is in the state constitution. Ga. Const. Art.

IX, § 2, ¶ 1(c)(1). It cannot plausibly be suggested that this constitutional design was

intended to skirt Title VII or the ADA. Nor do the pleadings allege factors clearly

outweighing the presumption. Rather, as addressed further below, the Complaint and the

Answer show a separateness consistent with the Lyes presumption. Plaintiff’s arguments

to the contrary are not persuasive.

       Plaintiff’s pleadings clearly demonstrate who her employer is. She is a Deputy

Sheriff in the Sheriff’s Office. (Complaint, ¶¶ 2, 16; Answer, ¶¶ 2, 16.) The Sheriff’s Office

hired her and promoted her twice. (Complaint, ¶ 26; Answer, ¶ 26.) With the Sheriff’s

support, she told her colleagues of her transition plans. (Complaint, ¶ 29.) She receives

health care benefits administered by the County. (Complaint, ¶ 32; Answer, ¶ 32.) The

Sheriff’s Office has “delegated” to the County the provision of health benefits. (Complaint,

¶ 61.) The County adds and removes employees from the health plan as directed by the

Sheriff’s Office. (Complaint, ¶ 62; Answer, ¶ 62.) These allegations support only that the


                                             -7-
         Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 8 of 21



County administers benefits, a ministerial function which has uniformly been held not to

make a county an employer for Title VII or ADA purposes. Lyes, 166 F. 3d at 1343

(sharing of resources between government agencies does not equate to control over day-

to-day employment); Massengale v. Hill, No. 1:05-CV-189-TWT, 2005 WL 8155075, at

*6 (N.D. Ga. July 25, 2005) (providing insurance and pension benefits does not amount to

control over employment relationship). 3

        Thus, since the Complaint lacks allegations that clearly outweigh the presumption

that the County and the Sheriff’s Office are constitutionally independent, the County’s

motion for judgment on the pleadings should be granted as to Plaintiff’s ADA and Title

VII claims because the County is not Plaintiff’s employer. Nelson v. Jackson, No. 1:14–

CV–02851–ELR–JFK, 2015 WL 13545487, at *5-7 (N.D. Ga. March 31, 2015)

(dismissing deputy sheriff’s ADA claim against county on Rule 12 motion); Massengale,

2005 WL 8155075, at *6 (dismissing county under Rule 12 motion as to Title VII and

ADEA claims). Plaintiff’s assertions of joint employment or agency status fare no better.

        B.    The County and the Sheriff’s Office are not joint employers.

        In advocating for joint employer status, Plaintiff cites but one case – Moore v.

Treatment Ctr. Of Am. Grp., LLC, No. 7:12-cv-22(HL), 2013 WL 1364093 (M.D. Ga.



    3
       Plaintiff cites Frazier v. Smith, 12 F. Supp. 2d 1362 (S.D. Ga. 1998), for the
proposition that merely paying a sheriff’s office employee’s salary can create an issue of
fact regarding employer status. Doc. 41, p. 35. This conclusion was reached after noting
two facts: (1) only the sheriff could hire or fire the plaintiff, but (2) the county was
responsible for paying her salary. Id., at 1368. It does not appear the defendants in that
case raised the issues being raised by the County here, and it is clear the court did not
address them. As shown above, more recent cases like Lyes and Massengale take a more
nuanced approach to the issue.
                                            -8-
         Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 9 of 21



2013). However, the Moore court explicitly did not reach the joint employer issue (Id., at

*4, n. 3), instead finding a dispute of fact as to the single employer status of two medical

entities which shared upper management and had common ownership; the plaintiff, who

was ostensibly employed by a corporate subsidiary, was given an employee handbook

declaring her the employee of the corporate parent; and her termination from the subsidiary

was effectuated by the parent entity. Id., at *4. Moore is inapposite because it uses a

corporate test for single employer status disavowed in Lyes for public entities; it does not

speak to joint employer status; and it presents a wildly different set of facts than this case. 4

        Cases more analogous to this one conclude that a county’s administering payroll

and benefits do not make the county a joint employer with a constitutional officer. Lyes,

166 F. 3d at 1343 (sharing of resources between government agencies does not equate to

control over day-to-day employment); Massengale v. Hill, No. 1:05-CV-189-TWT, 2005

WL 8155075, at *6 (N.D. Ga. July 25, 2005) (providing insurance and pension benefits

does not amount to control over employment relationship).




    4
      In another part of her Response, Plaintiff cites Blasingim v. Hill, 2009 WL 10664918,
at *13 (N.D. Ga. Jan. 16, 2009), where the court concluded it could not determine the joint
employer issue on a Rule 12 motion. However, the critical relationship was not the one
between the sheriff and the county, but rather the one between the employee and the county.
Id., at *11. Blasingim was the Clayton County Sheriff’s Office (CCSO) Accounts
Coordinator, who had to follow both CCSO and Clayton County standards for her
accounting and treasury functions. Id., at *13. Thus, the court was not in a position to rule
out that the county’s control over significant aspects of her employment position gave it
some measure of control over her employment. Id. In contrast, Plaintiff is a sergeant
whose law enforcement duties are firmly within the control of only the Sheriff’s Office and
not the County. (Complaint, ¶ 16; Answer, ¶ 16.)
                                             -9-
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 10 of 21



       C.     The County is not the agent of the Sheriff’s Office.

       As Plaintiff recognizes, an agency can arise when one employer delegates to another

entity “the employer’s traditional rights, such as hiring or firing.” (Doc. 41, pp. 35-36,

citing Williams v. City of Montgomery, 742 F. 2d 586, 589 (11th Cir. 1984).) Williams

involved a formal delegation by the City to its Personnel Board of the “power to exercise

duties traditionally reserved to the employer: establishing a pay plan, formulating

minimum standards for jobs, evaluating employees, and transferring, promoting, or

demoting employees.” Id. As shown by the facts of that case, the Board also had the

authority to overturn (or not overturn) a termination decision by the City. Id., at 587-88.

No such delegation of the Sheriff’s Office’s/employer’s “traditional rights” is alleged here.

To the contrary, as shown above, the Sheriff’s Office hired Plaintiff, promoted her twice,

and instructs the County which employees to add to and remove from the POS plan.

(Complaint, ¶¶ 16, 62.) Thus, the County is not an agent of the Sheriff’s Office as to its

traditional rights or the fundamental aspects of employment, so it cannot be sued as an

employer under Title VII or ADA Title I.

III.   Plaintiff’s ADA Title II Claim Fails.

       Title II of the ADA is designed to ensure meaningful access for disabled individuals

to government services and programs. 42 U.S.C. § 12132. The County showed Plaintiff’s

ADA Title II claim is subject to dismissal if either (1) she is not disabled; or (2) she has

not experienced a denial of meaningful access to the County’s health plan. (Doc. 31-1, pp.

9-13.) The County contends both criteria are met, but the claim should be dismissed if

only one is established.

                                            -10-
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 11 of 21



       A.     Plaintiff is not disabled under the ADA.

       As Defendants established in their Rule 12(c) motion, “gender dysphoria” is a

replacement diagnosis for “gender identity disorder,” which is excluded from the ADA’s

coverage. (Doc. 31-1, p. 10.) Plaintiff argues that gender dysphoria is not excluded from

the ADA by the Act’s plain language because the Act’s exclusionary language references

“gender identity disorders” rather than “gender dysphoria.” (Doc. 41, p 39.) Although

there are cases on both sides of this debate – compare Parker v. Strawser Constr., Inc., 307

F. Supp. 3d 744, 753-54 (S.D. Ohio 2018) (finding gender dysphoria not resulting from

physical impairment excluded from ADA coverage), and Michaels v. Akal Sec., Inc., No.

09-CV-01300-ZLW-CBS, 2010 WL 2573988, at *6 (D. Colo. June 24, 2010) (holding

same), and Doe v. Northrop Grumman Sys. Corp., No. 5:19-CV-00991-CLS, 2019 WL

5390953, at *7 (N.D. Ala. Oct. 22, 2019) (holding same), with Blatt v. Cabela’s Retail,

Inc., No. 5:14-CV-04822, 2017 WL 2178123, at *3 (E.D. Pa. May 18, 2017) (finding

gender dysphoria not excluded from ADA coverage), and Doe v. Massachusetts Dep’t of

Corr., No. CV 17-12255-RGS, 2018 WL 2994403, at *6 (D. Mass. June 14, 2018) (finding

same) – the one court in the Eleventh Circuit to have considered the issue followed the

Parker v. Strawser line of cases and concluded that gender dysphoria is legally synonymous

with gender identity disorder, and therefore excluded from coverage under the ADA.

Northrop Grumman, 2019 WL 5390953, at *7.

       Plaintiff alternatively argues that even if gender dysphoria is legally synonymous

with gender identity disorder, her claims should not be dismissed because she has

adequately pled that she suffers from gender dysphoria resulting from a physical

                                           -11-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 12 of 21



impairment, thereby saving her claims from the same fate as the plaintiffs in Parker and

Northrop Grumman. (Doc. 41, p. 40, Complaint, ¶ 39). Yet, Plaintiff’s cited allegations

are merely a recitation of the diagnostic criteria for the disease under the DSM-V and

medical literature opining as to the neurological origins of the disease. (Doc. 41, pp. 40-

41.) None of the allegations cited are particularized to Plaintiff herself. Rather, they simply

state how gender dysphoria operates generally. These non-individualized contentions are

not sufficient to bring Plaintiff’s condition within the “physical impairment” exception, so

Plaintiff has not shown she is disabled. 5

        B.    Plaintiff cannot show she was denied access to a public benefit because
              of a disability.

        Even if Plaintiff could establish that she is disabled under the ADA, which she has

not, she cannot show she was denied access to a public benefit or service because of her

disability. The County established in its principal brief that Title II of the ADA prohibits

the denial of access to or participation in government programs, citing four cases showing

that the ADA does not guarantee having a certain level of healthcare. (Doc. 31-1, pp. 10-

13.) In her Response, Plaintiff cites two cases she contends establish that public entities

must make reasonable accommodations to provide meaningful access. (Doc. 41, pp. 43-




    5
      Plaintiff also argues the exclusionary language of the ADA violates the Equal
Protection Clause and, therefore, under the canon of constitutional avoidance, Defendants’
proposed interpretation must be avoided. However, the canon of constitutional avoidance
is only applicable when the plain language of the statute is ambiguous, Nielsen v. Preap,
139 S. Ct. 954, 972 (2019), and Plaintiff makes no argument that such ambiguity exists
within the Act’s plain language. Therefore, use of the canon of constitutional avoidance is
inappropriate, as it is not intended as an alternative route to directly challenging the
constitutionality of a statute. See Clark v. Martinez, 543 U.S. 371, 381 (2005).
                                             -12-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 13 of 21



44.) However, these cases deal directly with access to the public service or benefit, which

Plaintiff already has. Thus, she has not demonstrated a Title II violation.

        In Belton v. Georgia, deaf individuals did not have meaningful access to mental

health services when those services were offered without fluent American Sign Language

interpreters. 2012 WL 1080304, at *11 (N.D. Ga. Mar. 30, 2012). In Presta v. Peninsula

Corridor Joint Powers Bd., 16 F. Supp. 2d 1134, 1135 (N.D. Cal. 1998), a passenger with

a pain disorder (thoracic outlet syndrome) was not given sufficient time to board and

disembark Amtrak trains. Both of these cases present disability-based impediments to

meaningful access to the public benefit or service. 6 However, Plaintiff does not allege she

was denied access to health insurance because of the absence of an interpreter, or because

she was given inadequate time to review materials (the logical analogues of the situations

in Belton and Presta). Rather, she has, and has had, complete access to and participates in

the County’s health plan. (Complaint, ¶ 60; Answer, ¶ 60.) Further, neither of the cases

Plaintiff cites stand for the proposition that the offered service itself needs to change –

Amtrak was not asked to build a new track to Presta’s home; the state was not asked to

provide different mental health services. Indeed, the Belton court noted that the case

involved the State’s obligation to ensure “the mental health services it provides to the

general public are equally available to persons who are deaf.” 2012 WL 1080304, at *14




    6
      In fact, in commenting on the ADA, the Presta court noted, “This provision guards
against both intentional discrimination and simple exclusion from services …” 16 F. Supp.
2d at 1136 (emphasis added).
                                            -13-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 14 of 21



(emphasis added). Plaintiff had access to the POS Plan and participates in it according to

its terms.

       Nor can Plaintiff show she was denied a reasonable modification to enable her to

gain meaningful access to a benefit or service. As an initial matter, Plaintiff cannot point

to any language in the Plan that denies transgender persons or persons suffering from

gender dysphoria access to participate in the plan. And, as Plaintiff tangentially states in

her Complaint, not all transgender people experience gender dysphoria. (Complaint, ¶ 39.)

Nor do all transgender individuals undergo all available treatments. (Complaint, ¶¶ 45-

46.)

       Plaintiff states, with scant support, that Alexander v. Choate is inapposite because

it did not “involve targeting a particular disability for the exclusion of medically necessary

care.” (Doc. 41, p. 45 (emphasis omitted).) However, as Defendant established above, the

Exclusion is not targeted at particular conditions; it is targeted at particular treatments.

Further, Plaintiff has made no showing that her proposed modification (being allowed an

exemption from the Exclusion) is reasonable. See Alexander v. Choate, 469 U.S. 287, 300

(1985) (holding that the state can be required to make reasonable modifications to

accommodate disabled persons but not “fundamental” or “substantial” modifications).

Plaintiff proposes she be granted an exception under the POS Plan to allow her to obtain

treatment important to her. If that challenge were accepted, the County would be subject

to other requests for individualized healthcare providing treatment important to other plan

participants. This approach has been roundly rejected by courts considering Title II



                                            -14-
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 15 of 21



challenges. (Doc. 31-1, p. 12.) Accordingly, the County is entitled to judgment on the

pleadings as to Plaintiff’s ADA Title II claim.

IV.    Plaintiff’s Georgia Equal Protection Claim Fails.

       Even if Georgia law authorized a cause of action under the State Constitution –

which it does not (see Section III.A. of Defendants’ Reply in Support of its Motion to

Dismiss) – the County asserted its entitlement to dismissal of Plaintiff’s state law equal

protection claim on the alternative grounds of sovereign immunity. In response, Plaintiff

conceded that sovereign immunity barred such a claim, but added that she did “not assert

her Georgia equal protection claim against the County, the Board, and the Individual

Defendants in their official capacities.” (Doc. 41, p. 31.) In so doing, Plaintiff has tacitly

admitted that her Complaint constitutes an impermissible “shotgun pleading,” as a review

of Count II of the Complaint reveals that – like every other Count – the relevant claim is

simply asserted against “Defendants” collectively. In the Eleventh Circuit, the assertion of

multiple claims against multiple defendants without specifying which defendants are

responsible for which acts or which defendant each claim is brought against constitutes a

violation of Fed. R. Civ. P. 10(b) and is otherwise impermissible. See Magluta v. Samples,

256 F.3d 1282, 1284 (11th Cir. 2001) (“The complaint is replete with allegations that ‘the

defendants’ engaged in certain conduct, making no distinction among the fourteen

defendants charged ….”). See also Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d

162, 164 (11th Cir. 1997). Plaintiff is not free to plead her claims in this fashion and then

unilaterally determine which ones are asserted against which Defendants as it suits her.

Accordingly, the County (including the Board and the Individual Defendants in their

                                            -15-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 16 of 21



official capacities) are entitled to judgment as a matter of law on Plaintiff’s equal protection

claim under the Georgia Constitution on the grounds of sovereign immunity as well.

V.     Plaintiff’s Federal Equal Protection Claim Fails.

       A.     Plaintiff’s Section 1983 Claims Against Defendants Stalnaker, Walker,
              Robinson, Thomson, McMichael, Holland, Dunbar, and Carter in Their
              Official Capacities Are Duplicative and Redundant.

       As an initial matter, the Individual Defendants in their Official Capacities have

asserted their entitlement to dismissal of Plaintiff’s Section 1983 claim against them on the

well-established grounds that claims asserted against public officers and employees in their

official capacities under Section 1983 are the functional equivalent of claims brought

directly against the public entity itself – here, the County – and, as such, are duplicative

and not independently maintainable. See Busby v. City of Orlando, 931 F.2d 764, 776 (11th

Cir. 1991) (citing Kentucky v. Graham, 473 U.S. 165, 165-6 (1985)). Plaintiff seeks to

avoid application of this basic principle by arguing that Busby did not apply it at the Rule

12 stage of the case, from which she infers that dismissal of her duplicative and redundant

official capacity claims would be premature. (Pl. Resp., p. 16.) This defense being purely

legal in nature, there is no merit to Plaintiff’s contention. See Riles v. Augusta-Richmond

County Commission, 2017 WL 3597488, *3 (S.D.Ga. Aug. 21, 2017) (applying Busby at

Rule 12 stage); Draper v. Atlanta Pub. Sch. Dist., 2008 WL 11381893, *1 (N.D.Ga. May

6, 2008) (same in context of Rehab Act claim). Accordingly, Plaintiff’s official capacity

claims against Defendants Stalnaker, Walker, Robinson, Thomson, McMichael, Holland,

Dunbar, and Carter are due to be dismissed.



                                             -16-
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 17 of 21



       B.     Plaintiff’s Complaint Fails to State a Claim for Relief Against the
              County under Section 1983.
       The County asserts its entitlement to dismissal of Plaintiff’s Section 1983 claim on

the grounds that Plaintiff is an employee of the Houston County Sheriff’s Office – not an

employee of the County. As established in the County’s principal brief, under Georgia

law, sheriffs are officers of the State, not the county in which they are situated. See Grech

v. Clayton Cty., 335 F.3d 1326, 1343-44 (11th Cir. 2003) (en banc); see also Manders v.

Lee, 338 F.3d 1304, 1312 (11th Cir. 2003) (en banc) (“[G]iven how Georgia’s Constitution

… makes the sheriff's office a constitutional office independent from the county entity

itself, precludes all county control, and grants only the State control over sheriffs, this

‘county officer’ nomenclature necessarily reflects a geographic label defining the territory

in which a sheriff is elected and mainly operates.” [Citation omitted.]). As such, the County

and the Sheriff’s Office – Plaintiff’s actual employer – are legally distinct governmental

entities, and Plaintiff therefore has no entitlement to health insurance benefits from the

County under the Fourteenth Amendment or federal law. See Blessing v. Freestone, 520

U.S. 329, 340 (1997) (“Section 1983 imposes liability on anyone who, under color of state

law, deprives a person of any rights, privileges, or immunities secured by the [United

States] Constitution and [federal] laws.” [Emphasis added; internal quotations omitted.]).

       Despite her contentions to the contrary, because Plaintiff is a participant in the

County’s plan only through an informal inter-governmental agreement between the County

and the Sheriff’s Office, she is, at best, a third-party beneficiary of that agreement. Under

Section 1983, however, third-party beneficiaries only have standing to sue if the source of

                                            -17-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 18 of 21



the claimed benefit is a Congressional enactment “intended to create a federal right,”

Gonzaga University v. Doe, 536 U.S. 273, 283-4 (2002), and that right was intended to be

“enforceable [by its] beneficiaries.” Id. at 281. As Plaintiff’s clearly is unable to meet this

standard, her Section 1983 claim against the County must be dismissed. 7

       Moreover, even if Plaintiff were a County employee or otherwise had standing to

pursue her Section 1983 claim against the County, dismissal would still be appropriate, as

the County’s Plan does not discriminate with respect to the persons who are eligible for

insurance benefits thereunder. The classification challenged in this case – transgender

status – actually relates to the asserted under-inclusiveness of the medical conditions that

the County has elected to insure. Although the County has adopted and maintained a plan

to insure most medical conditions, it has not chosen to cover all conditions; indeed, as

previously noted, it contains 67 exclusions in addition to the one at issue in this action.

Plaintiff nevertheless contends that she has suffered discrimination because she requires a

medical procedure or treatment which falls outside the Plan’s coverage. According to

Plaintiff, because this medical procedure or treatment is uniquely for the benefit of plan

participants who are transgender, its exclusion therefore must constitute discrimination on

the basis of her transgender status. Notwithstanding her strained efforts to avoid its

application, however, the Supreme Court’s decision in Geduldig v. Aiello, 417 U.S. 484,

497 (1974) is dispositive of this claim. See Geduldig, 417 at 497 (holding that coverage



       7
          Plaintiff’s efforts to muddy the waters by couching this “standing” argument in strict
Article III terms is unavailing. (Pl. Resp., pp. 17-18.) Irrespective of the label attached to the
defense, Plaintiff is unable to state a claim for relief against the County under Section 1983.
                                              -18-
        Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 19 of 21



exclusion for pregnancy does not equate to sex discrimination under Equal Protection

Clause). Plaintiff’s Section 1983 claim against the County is due to be dismissed for this

additional reason as well.

VI.    Conclusion

       Accordingly, for all of the foregoing reasons, the County (which, as a matter of law,

includes Defendants Stalnaker, Walker, Robinson, Thomson, McMichael, Holland,

Dunbar, and Carter in their official capacities) requests this Court to enter an order granting

it judgment on the pleadings as to all of Plaintiff’s claims.

       Respectfully submitted this 11th day of February, 2020.

                                                    /s/ Sharon P. Morgan
                                                    R. Read Gignilliat
                                                    Georgia Bar No. 293390
                                                    Sharon P. Morgan
                                                    Georgia Bar No. 522955
                                                    Patrick L. Lail
                                                    Georgia Bar No. 431101

ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
gignilliat@elarbeethompson.com
morgan@elarbeethompson.com
lail@elarbeethompson.com

Attorneys for Defendants




                                             -19-
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 20 of 21



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 ANNA LANGE,                                 )
                                             )
        Plaintiff,                           )         CIVIL ACTION NO.
                                             )         5:19-CV-00392-MTT
 v.                                          )
                                             )
 HOUSTON COUNTY, et al.,                     )
                                             )
        Defendants.

                             CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed a true and correct copy of the REPLY IN

SUPPORT OF DEFENDANT HOUSTON COUNTY’S MOTION FOR JUDGMENT

ON THE PLEADINGS with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing, constitution service, to the following

attorneys of record:

           Kenneth E. Barton, III                            Wesley Powell
            M. Devlin Cooper                                  Mary Eaton
                                                              Jill K. Grant

               David Brown                                  Kevin M. Barry
               Noah E. Lewis

       Respectfully submitted, this the 11th day of February, 2020.

                                                 /s/ Sharon P. Morgan
                                                 Sharon P. Morgan
                                                 Georgia Bar No. 522955
       Case 5:19-cv-00392-MTT Document 50 Filed 02/11/20 Page 21 of 21



ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (facsimile)
morgan@elarbeethompson.com

Attorneys for Defendants




                                     -2-
